DETAILED ACTION
This office action is in response to the amendments/remarks filed on 11/30/2020. Claims 17-32 are pending; claims 17, 22, 31 have been amended.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous objection to the drawing have been withdrawn in light of the replacement sheets.
The previous rejection under 35 USC 112 (b) has been withdrawn in light of the amendment of claim 22.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Palan on 3/9/2021

The application has been amended as follows: 

Claim 31, lines 16-18 recites “by fixing the third transmission element using the at least one shifting unit and by coupling the main shaft to the first transmission element using the at least one additional shifting unit.” has been amended as -- by fixing the third transmission element using the at least one further shifting unit and by coupling the main shaft to the first transmission element using at least one additional shifting unit.--
Allowable Subject Matter
Claims 17-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record alone or in combination neither discloses nor renders obvious a range-change transmission device, specifically, “at least one shifting device configured to alternatively connect the main shaft to the first transmission element and to the second transmission element, the at least one shifting device comprising at least one shifting unit which, in a first shifting state, is configured to connect the main shaft to the second transmission element and, in a second shifting state, is configured to connect the output shaft to the second transmission element; and at least one further shifting unit which, in a first shifting state, is configured to connect the output shaft to the third transmission element” and in combination with the remaining structure of claim 17.
The prior art of record alone or in combination neither discloses nor renders obvious a method for operating a range-change transmission device; specifically, “forming a slow gear by coupling the output shaft to the second transmission element using the at least one shifting unit and by fixing the third transmission element using the at least one shifting unit and by coupling the main shaft to the first transmission element using the at least one additional shifting unit” and in combination with the remaining method step of claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kaltenbach (US 20160061304) discloses a range-change transmission device (Fig.1), output shaft AB, main shaft GE2, one shifting device S2, and further shifting unit S1, at least one planetary gear transmission PG2. 
Nitsch (US 20150219193) discloses range change transmission see Fig.1, shifting device SR, SB, group range GP
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LILLIAN T NGUYEN/Examiner, Art Unit 3659                                                                                                                                                                                                        

/DAVID R MORRIS/Primary Examiner, Art Unit 3659